Citation Nr: 1525981	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-06 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II (DMII). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  When this matter was last before the Board in April 2014 it was remanded to the RO for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The issues of the effective dates for the Veteran's service-connected  coronary artery disease (CAD) and diabetes mellitus, type II (DMII) have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension, to include as secondary to DMII.    

The AOJ originally denied service connection in December 2011 based on the Veteran not having a diagnosis of hypertension.  Subsequently the Veteran produced evidence of a diagnosis of hypertension, but a medical opinion by a VA examiner in October 2014 found no nexus between the Veteran's current disability and his DMII because the Veteran's hypertension preceded his DMII, and therefore could not be secondary to DMII.  Thus, a January 2015 supplemental statement of the case (SSOC) continued to deny the Veteran's service connection claim.  

Subsequent to the January 2015 SSOC the Veteran submitted evidence that his DMII predated his hypertension.  Under the Honoring America's Veterans Act, submission of this evidence to the AOJ or to the Board constitutes a waiver of AOJ review for claims substantively appealed on or after February 2, 2013, unless review is specifically requested by the Veteran.  Given review has not specifically been requested, the Board can consider such evidence in the adjudication of this appeal.

However, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination when there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case there is evidence that the previous basis of the VA examiner's nexus opinion is no longer valid, however there is not competent evidence supporting a finding that there is a nexus between the Veteran's current disability and the Veteran's military service, to include as secondary to DMII.  Therefore, another examination is warranted under McLendon.  

The most recent VA treatment records in the virtual claims file are dated October  29, 2014.  The Veteran's more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from October 29, 2014, to present, and associate them with the Veteran's electronic VA folders.  

2.  Thereafter, schedule the Veteran for an examination pertaining to his hypertension, to include as secondary to diabetes mellitus, type II (DMII), claim.  The Veteran should be afforded a medical opinion on the etiology of his hypertension, to include whether it is derivative of the Veteran's service-connected DMII.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.  

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to the Veteran's service-connected DMII in terms of whether it is either caused by or is permanently aggravated by DMII, beyond its normal progression.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Upon completion of the above requested development, conduct any other development that is deemed warranted, and adjudicate the Veteran's claims - to include any entitlement to TDIU.  If the benefits sought on appeal are denied, the Veteran should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







